Order entered January 7, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01019-CV

          FEYSAL AYATI-GHAFFARI AND IRANA HAGNAZARI, Appellants

                                                 V.

          HAZAWIPERI JACKIE GUMBODETE AND JOSE ANAYA, Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-04867-2012

                                             ORDER
       Before the Court is appellants’ December 23, 2014, motion to affirm without a reporter’s

record. Appellants ask this Court to summarily reverse the trial court’s June 11, 2014, summary

judgment and render judgment in its stead. We DENY appellants’ motion. Our records show this

case is at issue and will be set for submission in due course.


                                                       /s/       CRAIG STODDART
                                                                 JUSTICE